Citation Nr: 9931161	
Decision Date: 11/01/99    Archive Date: 11/17/99

DOCKET NO.  98-05 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an compensable disability evaluation for 
service-connected residuals of fracture to distal head of 
right fifth metatarsal.

2.  Entitlement to a compensable initial disability 
evaluation for service-connected residuals of left ankle 
fracture.

3.  Entitlement to service connection for bilateral arthritis 
of the hips, secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1945 to January 
1947 and from January 1952 to December 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  That rating decision: (1) denied 
entitlement to a compensable disability evaluation for 
service-connected residuals of fracture to distal head of 
right fifth metatarsal; (2) granted service connection for 
residuals of left ankle fracture, and assigned thereto a 
noncompensable (0 percent) initial disability evaluation, 
effective May 1997; and (3) denied service connection for 
bilateral arthritis of the hips, secondary to service-
connected disabilities.  Thereafter, the appellant filed a 
timely notice of disagreement and substantive appeal 
addressing all three of these issues.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeals for 
increased disability ratings.

2.  The veteran's service-connected residuals of fracture to 
distal head of right fifth metatarsal are manifested by: no 
gross deformity of the right foot, no right ankle 
instability, no evidence of pitting edema, no specific 
tenderness upon gentle palpation, and subjective complaints 
of pain and decreased sensation in both feet.  X-ray 
examination of the right foot revealed a residual deformity 
at the fifth metatarsal neck consistent with an old fracture.

3.  The veteran's service-connected residuals of left ankle 
fracture are currently manifested by: left ankle dorsiflexion 
to 5 degrees and plantar flexion to 40 degrees; no pain or 
crepitation upon motion; no effusion or instability; and 
subjective complaints of pain and decreased sensation in both 
feet.  X-ray examination of the left ankle revealed no 
evidence of a previous fracture.  

4.  The evidence does not show a moderate foot disability of 
either the right or left foot.

5.  The veteran is presently service-connected for: residuals 
of simple fracture, distal head, right fifth metatarsal, and 
residuals of left ankle fracture.

6.  The veteran's service medical records do not show 
treatment for or a diagnosis of arthritis in either hip 
during his active duty service or within the first post 
service year.

7.  There is no competent medical evidence noting a current 
diagnosis of arthritis in either the veteran's right or left 
hip.  X-ray examination of the veteran's pelvic area, 
performed in December 1997, revealed the articular lucency of 
the hips to be well maintained.

8.  The veteran has not presented a plausible claim for 
service connection for bilateral arthritis of the hips.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for the 
veteran's service-connected residuals of fracture to distal 
head of right fifth metatarsal have not been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 4.7, 4.10, 4.31, 4.40, 4.41, 4.45, 4.71a, Diagnostic Code 
5284 (1999).

2.  The criteria for an increased (compensable) initial 
disability rating for the veteran's service-connected 
residuals of left ankle fracture have not been met.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.10, 4.31, 4.40, 4.45, 4.71, Part 4, Diagnostic Codes 5271 
and 5284 (1999).

3.  The veteran has not presented a well-grounded claim for 
service connection for bilateral arthritis of the hips. 
38 U.S.C.A. §§ 101(16), 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.310(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from May 1945 to January 
1947 and from January 1952 to December 1954.  The discharge 
examination report from the veteran's first period of 
service, dated December 1946, noted that he had broken his 
ankle while in Italy in February 1946.  Physical examination 
revealed that this condition was "non-symptomatic and non-
disabling."  The entrance examination from the veteran's 
second period of service, dated January 1952, noted 
essentially normal findings throughout.  In June 1953, the 
veteran injured his right fifth toe.  A treatment report, 
dated June 1953, indicated that he was prescribed a right 
shoe with a steel sole shank and metatarsal bar.  A 
subsequent X-ray examination, performed in July 1953, 
revealed an oblique fracture through the distal portion of 
the shaft of the fifth metatarsal, with slight dorsal 
displacement of the distal fragment.  In December 1954, the 
veteran's discharge examination was conducted.  The report of 
this examination noted that the veteran's lower extremities, 
spine and feet were normal.  The report also indicated that 
there were no complaints of a medical nature at that time.  

In March 1955, the RO issued a rating decision that granted 
service connection for fracture, simple, distal head of fifth 
metatarsal, right, and assigned thereto a noncompensable 
disability rating, effective December 1954.  

Post service private treatment reports, dated December 1979, 
were received from 
F. Stanford, M.D.  The reports indicated that in January 
1978, the veteran "fell through the floor causing a 
laceration on the anterior aspect of the mid leg.  He also 
fell over on his right hip which later became black and 
blue."  As a result of his accident, the veteran underwent 
arthroscopic surgery on the left knee.  A treatment report, 
dated December 1979, concluded with impressions of residual 
synovitis and chondromalacia of the patella, left knee, and 
spondylolisthesis of the fifth lumbar vertebra, aggravated by 
prior fall, were noted.

Various records, dated February 1980 through May 1980, were 
received from the State of Florida's Division of Workers' 
Compensation.  An evaluation report, dated February 1980, 
stated:

He describes his major disability at this 
time as right hip and low back pain, with 
no radiation of that pain into the 
extremities.  He has left knee pain, 
radiating through the thigh and left hip.  
He has swelling in the left leg on 
prolonged sitting or standing.  

An Order, dated May 1980, noted that the veteran "presently 
suffers from a significant limitation of function" in his 
left lower extremity, hip and low back.  It also concluded 
that the veteran's condition "presents significant 
vocational handicaps providing a barrier to return to gainful 
employment."

In November 1980, a VA general physical examination was 
conducted.  The report of this examination noted the 
veteran's narrative history of a simple fracture over the 
outer aspect of his right foot and that he "had no symptoms 
or sequelae regarding this injury."  The report also noted 
the veteran's post service injury in 1978 and that as a 
result of this accident he "sustained injuries to the lower 
back, right hip, left leg and left knee, but not the right 
foot."  The veteran reported complaints of pain in the low 
back, left knee and right hip.  X-ray examination of the 
right hip revealed no evidence of bone joint or soft tissue 
abnormality.  The report concluded with diagnoses of: (1) 
status post arthroscopy, left knee, with partial synovectomy 
and chondromalacia patella, mild; (2) spondylothesis, L5 upon 
S1, first degree; (3) right hip, no pathology found; and (4) 
status post fracture, old, fifth metatarsal, no residual.

In October 1989, a second VA general physical examination was 
conducted.  The report of this examination noted the 
veteran's complaints of "pain over the head of the fifth 
metatarsal when he walks on an irregular surface."  Physical 
examination noted that the veteran "walks with a limp 
favoring his left leg and also uses a cane.  This is the 
result of an injury to his left knee sustained in civilian 
life in 1978 followed by an arthrotomy of the left knee in 
1979."  Range of motion testing of the right fifth toe was 
normal.  X-ray examination of the right foot revealed no 
significant bone or joint abnormalities.  The report 
concluded with an impression of "[h]istory of fracture of 
the fifth metatarsal.  No objective findings at present."

Treatment reports, dated April 1991 through June 1997, were 
retrieved from the VA treatment center in Orlando, Florida 
and various private physicians.  A review of these records 
revealed treatment for a variety of conditions, including 
chronic obstructive pulmonary disease, colon cancer and 
obesity.  A treatment report, dated May 1997, noted the 
veteran's complaints of numbness, without pain, in his hips.

In December 1997, a VA examination for joints was conducted.  
The report of this examination noted the veteran's complaints 
of pain in the neck, low back, hips and feet.  Physical 
examination revealed an overweight, elderly-appearing male, 
who "has a wide-based, short stride gait with a cane on the 
left side, and he seems to favor the left side."  The report 
noted:

Examination of the patient's feet shows 
him to have thin skin.  The feet are cool 
bilaterally.  He does have good capillary 
refill with palpable dorsalis pedis 
pulses.  No gross deformity is noted 
about either foot or ankle and there is 
no evidence of pitting edema.  Gentle 
palpation about the foot and ankle region 
does not elicit specific tenderness, 
although the patient does have 
subjectively decreased sensation and is 
only able to poorly localize light touch.  
This is true for the bilateral feet.  The 
forefoot, hind foot and mid foot are 
supple.  There is no ankle instability 
and this is true bilaterally.  Range of 
motion of his left ankle shows him to 
have 5 degrees dorsiflexion, 40 degrees 
plantar flexion without pain or 
crepitation.  There is no effusion noted 
about the ankle.  There is no instability 
to anterior-posterior drawer or 
inversion-eversion of the hind foot.

Examination of the patient's hips shows 
him to have no evidence of pain with 
gentle internal and external rotation in 
the supine position.  He has pain in the 
lower back with axial compression at the 
hips.  He does not have pain to palpation 
of the greater trochanters.

Range of motion of the patient's hips 
shows him to have 90 degrees of flexion.  
This is limited more by the patient's 
abnormal girth than by a limitation in 
the hip range of motion, in this 
examiner's opinion.  He has extension to 
0 degrees, adduction of 15 degrees, 
abduction of 40 degrees bilaterally, 
external rotation is 40 degrees and 
internal rotation is 25 degrees.

X-ray examination of the left ankle revealed "that the 
articular lucency at the tibiotalar articulation is well 
maintained.  There is no evidence of a previous fracture.  
The talus does have a posterior osteophyte.  Otherwise the 
examination is unremarkable."  X-ray examination of the 
right foot revealed "a residual deformity at the fifth 
metatarsal neck consistent with old fracture.  No other 
abnormalities are appreciated.  Slightly diffuse osteopenia 
is noted."  X-ray examination of the pelvis revealed "that 
the articular lucency in the hips is well maintained."  The 
report concluded with impressions, in part, of residual 
fracture, right foot, and "[r]esidual fracture, left ankle.  
No evidence of this on x-ray and it seems to be only 
minimally bothersome to the patient."

II.  Analysis

Review of the appellant's claims requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the Court.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

A.  Claims for Increased Disability Ratings

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment.  Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1999).  "In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met."  38 C.F.R. § 4.31 (1999).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that 38 C.F.R. §§ 4.40, 4.45 and 4.59 were not subsumed into 
the diagnostic codes under which a veteran's disabilities are 
rated. Id..  Therefore, the Board has to consider the 
"functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40, separate from any consideration of the 
veteran's disability under the diagnostic codes.  DeLuca, 8 
Vet. App. at 206.  Functional loss may occur as a result of 
weakness or pain on motion of the affected body part.  
38 C.F.R. § 4.40 (1999).  

VA regulation 38 C.F.R. § 4.40 describes functional loss and 
indicates that:

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (1999).

The factors involved in evaluating and rating disabilities of 
the joints include: weakness; fatigability; incoordination; 
restricted or excess movement of the joint; or, pain on 
movement.  38 C.F.R. § 4.45 (1999).  Specifically, § 4.45 
states that:

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvement of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1999).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 8 Vet. App. at 206-07.  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive 
motion, in weight bearing and non-weight bearing 
and, if possible, with the range of the opposite 
undamaged joint.  

38 C.F.R. § 4.59 (1999).

i.  Residuals of Fracture to Distal Head of Right Fifth 
Metatarsal

The veteran's claim for an increased (compensable) disability 
rating for his service-connected residual of fracture to 
distal head of right fifth metatarsal is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a)(West 1991).  That 
is, he has presented a claim that is plausible.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).  All relevant facts have been properly developed and 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

As noted above, the RO has rated the veteran's service-
connected residuals of fracture to distal head of right fifth 
metatarsal as noncompensable (0 percent) under Diagnostic 
Code 5284.  Pursuant to Diagnostic Code 5284, used in rating 
foot injuries, a 10 percent rating is warranted where there 
is moderate foot injury.  A moderately severe foot injury is 
deemed 20 percent disabling, and a 30 percent rating, the 
highest available under this code section, is warranted where 
there is a severe foot injury.  

Upon thorough review of the record, the Board finds that the 
veteran's service-connected residuals of fracture to distal 
head of right fifth metatarsal are appropriately evaluated at 
the noncompensable level.  The report of the veteran's most 
recent VA examination for joints, conducted in December 1997, 
noted no gross deformity about the right foot and no pitting 
edema.  There was no specific tenderness upon gentle 
palpation of the right foot and ankle region.  The forefoot, 
hind foot and mid foot were supple, and no instability in the 
veteran's right ankle was noted.  X-ray examination of the 
veteran's right foot revealed a residual deformity at the 
fifth metatarsal neck consistent with an old fracture.  The 
veteran's prior VA examination, performed in October 1989, 
noted "[n]o objective findings" concerning the veteran's 
right foot disorder.  The report noted that the veteran had 
full range of motion in his right fifth toe.  The report of 
the veteran's VA general physical examination, performed in 
October 1989, also noted "no symptoms or sequelae 
regarding" the veteran's service-connected injury to the 
fifth metatarsal, right foot.  There is also an absence of 
any treatment having been sought for this condition for many 
years.  Thus, there is no showing of a moderate foot 
disability.

In reaching this conclusion, consideration has been given to 
functional impairment due to pain, 38 C.F.R. § 4.10 (1999), 
38 C.F.R. § 4.40 (1999), Deluca v. Brown, 8 Vet. App. 202; 
however, the pain described by the veteran is not very 
strong, and does not impair function of the veteran's foot 
sufficiently to produce a moderate disability of the foot.  
As noted in his December 1997 VA examination of joints, 
"[g]entle palpation about the foot and ankle region does not 
elicit specific tenderness, although the patient does have 
subjectively decreased sensation and is only able to poorly 
localize light touch.  This is true for the bilateral feet."  
Therefore, the claim for a compensable rating is not deemed 
to be warranted.

The Board has also considered the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they were raised by the appellant. Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, such other codes 
are not for application in this case.  The medical evidence 
does not indicate that there is malunion or nonunion of the 
previously fractured fifth metatarsal in the veteran's right 
foot.  See 38 C.F.R. § 4.71a, Diagnostic Code 5283 (1999).  

Since the preponderance of the evidence is against the 
veteran's claim, there is no doubt to be resolved in his 
favor. 38 U.S.C.A. § 5107(b) (West 1991).  Accordingly, 
entitlement to a compensable disability evaluation for the 
veteran's service-connected residuals of fracture to distal 
head of right fifth metatarsal has not been shown.

ii. Residuals of Left Ankle Fracture

The veteran's claim for a compensable initial disability 
evaluation for his service-connected residuals of left ankle 
fracture is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The initial assignment of 
a disability rating following the award of service connection 
is part of the original claim, and the United States Court of 
Appeals for Veterans Claims (Court) has held that when a 
claimant is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded as 
long as the rating schedule provides for a higher rating and 
the claim remains open.  Shipwash v. Brown, 8 Vet. App. 218 
(1995).  All relevant facts have been properly developed and 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
noted, in pertinent part, that there is a "distinction 
between an original rating and a claim for an increased 
rating" and that this distinction "may be 
important . . . in terms of determining the evidence that can 
be used to decide whether the original rating on appeal was 
erroneous . . . ."  Fenderson, at 126. 

Fenderson held that the rule articulated in Francisco v. 
Brown did not apply to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  Fenderson, 12 Vet. App. at 
126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Francisco, the Court held that although VA regulations 
require review of the entire recorded history of a disability 
by the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current medical findings, and when an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  In Fenderson, 
however, the Court held that when a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on the 
facts found.  Fenderson, at 126.

Based upon this distinction, the Court held that the RO had 
never properly provided the appellant with a statement of the 
case (SOC) concerning an issue, as the document addressing 
that issue "mistakenly treated the right-testicle claim as 
one for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson, at 132 (emphasis in original).  The Court 
then indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and 
remanded the matter for the issuance of a SOC.  Id.

The RO in this case identified the issue on appeal as the 
evaluation of residuals of left ankle fracture, rather than 
as a disagreement with the original rating award.  However, 
the RO's statement of the case, dated October 1997, and 
supplemental statement of the case, dated April 1998, 
provided the appellant with the appropriate, applicable law 
and regulations and an adequate discussion of the basis for 
the RO's assignment of an initial disability evaluation.  
Consequently, the Board sees no prejudice to the appellant in 
recharacterizing the issue on appeal to properly reflect the 
appellant's disagreement with the initial disability 
evaluation assigned to his service-connected residuals of 
left ankle fracture.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The appellant contends, in essence, that the severity of his 
service-connected residuals of left ankle fracture warrants a 
compensable initial disability rating.  He avers that his 
left ankle disorder is manifested by pain and numbness.  

As noted above, the RO ascertained the severity of the 
veteran's service-connected residuals of left ankle fracture 
to be noncompensable (0 percent) pursuant to Diagnostic Codes 
5271.  Pursuant to Diagnostic Code 5271, relating to a 
limited range of motion of the ankle, a 10 percent rating is 
warranted for a moderate limitation of motion in the ankle.  
A 20 percent disability rating is warranted when there is a 
marked limitation of motion in the ankle.  A higher 
disability rating is not warranted under this code section.

After a thorough review of the evidence of record, the Board 
concludes that the veteran's service-connected residuals of 
left ankle fracture does not warrant a compensable disability 
rating.  The veteran's most recent VA examination for feet, 
conducted in December 1997, noted that his left ankle 
exhibited a range of motion from 5 degrees dorsiflexion to 40 
degrees plantar flexion.  Pursuant to 38 C.F.R. § 4.71, Plate 
II (1999), full ankle dorsiflexion is to 20 degrees and full 
plantar flexion is to 45 degrees.  The examination report 
indicated that the veteran's left ankle motion was "without 
pain or crepitation."  The report also found no gross 
deformity of the left ankle, no effusion and no instability 
to anterior posterior drawer or inversion-eversion of the 
hind foot.  Although the veteran expressed complaints of pain 
and numbness, gentle palpation about the left foot and ankle 
region did not elicit any specific tenderness.  X-ray 
examination of the veteran's left foot "revealed no evidence 
of a previous fracture."  The report concluded with a 
diagnosis of residual fracture, left ankle.  The examiner 
also noted that "it seems to be only minimally bothersome to 
the patient."  Thus, the Board concludes that the symptoms 
attributable to the veteran's service-connected residuals of 
left ankle fracture do not reflect anything more than a mild 
foot disorder.  Accordingly, a compensable initial disability 
rating is not warranted in this matter.  

In reaching this decision, the Board notes that governing VA 
regulations, set forth at 38 C.F.R. § 4.40 (1999), provide 
for consideration of a functional impairment when evaluating 
the severity of a musculoskeletal disability.  The Court has 
held that a higher rating can be based on "greater limitation 
of motion due to pain on use." DeLuca, 8 Vet. App. at 206.  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant." See 38 C.F.R. § 4.40 (1999).  As noted above, 
the veteran's December 1997 VA examination for joints found 
no pain or crepitation on motion of the veteran's left ankle.  
The report also found no effusion or instability to anterior-
posterior drawer or inversion-eversion of the hind foot.  
Lastly, the VA examiner stated that this condition "seems to 
be only minimally bothersome to the patient."  Accordingly, 
the Board finds that the veteran's service-connected 
residuals of left ankle fracture are currently manifested by 
no more than a mild foot disability, and therefore, this 
condition is appropriately rated as noncompensable. 

In reaching its conclusion herein, the Board has considered 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the 
appellant. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the evidence does not show that the veteran's left 
ankle is ankylosed or that this condition is manifested by a 
moderate foot injury. 38 C.F.R. § 4.71a, Diagnostic Code 5270 
and 5284 (1999).  

In view of the foregoing, the preponderance of the evidence 
is against the veteran's claim for a compensable initial 
disability evaluation for his service-connected chronic 
residuals of fractured left foot. 

B.  Service Connection for Bilateral Arthritis of the Hips, 
Secondary to Service-Connected Disabilities

Service connection may be established for a current 
disability in several ways, including on a "direct" basis, on 
the basis of "aggravation," and on a "secondary" basis.  38 
U.S.C.A. §§ 101(16), 1110, 1131, 1153 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304(a), (b), (c), 3.306(a), (b), 3.310(a) (1999).  

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability, 
which has not been clearly shown in service, requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303(d) (1999); Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

Service connection may also be granted for a disability that 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  

Service connection for arthritis may also be granted if the 
disability is manifested to a degree of 10 percent or more 
within one year from the date of final separation from 
service. 38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (1999).  Pursuant to Diagnostic Code 
5003, used for rating degenerative arthritis (hypertrophic or 
osteoarthritis), a 10 percent disability rating requires 
degenerative arthritis "established by X-ray findings."

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Alternatively, the third Caluza element can be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by evidence of continuity 
of symptomatology and medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
495 (1997)."

In this case, the veteran contends that he incurred bilateral 
arthritis of the hips, secondary to his service-connected 
left ankle and right foot disorders.  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show: (1) that a current disability exists, and (2) that 
the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability. 38 C.F.R. § 
3.310(a) (1999); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 
(1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

After a thorough review of the evidence of record, the Board 
concludes that there is no medical evidence of record showing 
a diagnosis of bilateral arthritis of the hips.  X-ray 
examination of the veteran's pelvis area, performed in 
December 1997, noted "that the articular lucency in hips is 
well maintained."  The examination report also indicated 
that no lesions were noted in the pelvis or proximal femur 
bones.  A prior X-ray examination of the veteran's right hip, 
performed in November 1980, also found no evidence of bone, 
joint or tissue abnormality.  The November 1980 VA 
examination report concluded with a diagnosis of right hip, 
no pathology found.  Accordingly, there is no competent 
medical evidence of any current arthritis of the hips.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (absent 
"proof of a present disability there can be no claim").  
See also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) 
(wherein the United States Court of Appeals for the Federal 
Circuit recognized as "rational" VA's long-standing 
requirement that service connection be granted only in cases 
of currently existing disability, even where not specifically 
required by statute).

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim for service connection for 
bilateral arthritis of the hips.  Since the veteran has not 
met his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded, it must be denied.  See Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993) (if a claim is not well-grounded, the 
Board does not have jurisdiction to adjudicate it).

Regulations affording the veteran the benefit of the doubt, 
as provided by 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, 
do not apply where the appellant has not submitted a well-
grounded claim.  Holmes v. Brown, 10 Vet. App. 38 (1997).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claim well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).

The Board has noted the accredited representative's argument 
that certain provisions of M21-1 are the equivalent of VA 
regulations and are applicable to the Board's decisions with 
respect to the duty to assist when a claim is found to be not 
well-grounded.  He argues that the Board should determine 
whether the RO has followed the guidelines set forth in M21-1 
and, if not, remand the appeal for further development.  The 
Board is bound by the applicable statutes and regulations 
pertaining to VA and precedential opinions of the Office of 
the General counsel of VA and is not bound by VA manuals, 
circulars or other administrative issues.  38 CFR 19.5 
(1998).  Moreover, the cited provisions have not been 
promulgated as regulations, nor have they been found to be 
substantive rules by the United States Court of Appeals for 
Veterans Claims.  See Morton v. West, 12 Vet. App. 477 
(1999).  Thus, the Board finds no basis upon which to comply 
with the representative's request in this regard.











	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a compensable disability rating for service-
connected residuals of fracture to distal head of right fifth 
metatarsal is denied.

A compensable initial disability evaluation for service-
connected residuals of left ankle fracture is denied.

Because it is not well grounded, the veteran's claim for 
service connection for bilateral arthritis of the hips, 
secondary to service-connected disabilities, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

